    Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                                Exhibit Page 1 of 26




EXHIBIT "A"
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                            Exhibit Page 2 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                            Exhibit Page 3 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                            Exhibit Page 4 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                            Exhibit Page 5 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                            Exhibit Page 6 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                            Exhibit Page 7 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                            Exhibit Page 8 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                            Exhibit Page 9 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 10 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 11 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 12 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 13 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 14 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 15 of 26
          Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
EXHIBIT "B"                          Exhibit Page 16 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 17 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 18 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 19 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 20 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 21 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 22 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 23 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 24 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 25 of 26
Case 20-67575-jwc   Doc 35-1 Filed 02/26/21 Entered 02/26/21 18:35:23   Desc
                           Exhibit Page 26 of 26
